                Case 4:19-cv-07966-JST Document 74 Filed 03/17/21 Page 1 of 3




       Steven L. Weinstein
  1    steveattorney@comcast.net
       P.O. Box 27414
  2    Oakland, CA 94602
       Tel: (510) 336-2181
  3
       Patrick H. Peluso
  4    ppeluso@woodrowpeluso.com*
       Taylor T. Smith
  5    tsmith@woodrowpeluso.com*
       WOODROW & PELUSO, LLC
  6    3900 East Mexico Ave., Suite 300
       Denver, Colorado 80210
  7    Telephone: (720) 213-0675
       Facsimile: (303) 927-0809
  8
       *Pro Hac Vice
  9
       Attorneys for Plaintiff and the Classes
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12                                        OAKLAND DIVISION

1.13
2.         ABANTE ROOTER AND PLUMBING,
 14        INC., individually and on behalf of all others
           similarly situated,                          6.   Case No. 4:19-cv-07966-JST
 15
3.                               Plaintiff,                   CASE MANAGEMENT STATEMENT
 16
4.         v.                                                 Judge: Hon. Jon S. Tigar
 17
5.         UNLOCKED BUSINESS STRATEGIES,
 18        INC. a New York corporation, THOMAS R.
           COSTA, an individual, and MERCHANT
19         INDUSTRY, LLC d/b/a SWIPE4FREE, a
           New York limited liability company,
20
                                 Defendants.
21
22               Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”)1 submits this Joint
23     Case Management Statement pursuant to the Court’s October 27, 2020 Order (dkt. 59) and states
24     as follows:
25     1.        Status of Discovery
26
       1
         In light of the parties’ settlement, Merchant Industry did not participate in this case management
27     statement. Defendants Unlocked Business Strategies, Inc and Thomas R. Costa have yet to appear
28     in this case.
                                                          1
           Case 4:19-cv-07966-JST Document 74 Filed 03/17/21 Page 2 of 3




 1          Plaintiff’s Position: On November 12, 2020, Plaintiff served its first set of discovery on
 2   Merchant Industry, including interrogatories and requests for production. On November 20, 2020,
 3   counsel for Defendants Unlocked Business Strategies, Inc. (“UBS”) and Thomas R. Costa
 4   (“Costa”) identified Leonid Levitt, MLL Marketing, Inc., and Gurland Corp. as additional entities
 5   were involved with the marketing of Merchant Industry’s products and services. According to
 6   UBS and Costa, MLL Marketing, Inc. had a direct agreement with Merchant Industry. Five days
 7   later, on November 25, 2020, Plaintiff served its second set of discovery requests tailored to this
 8   new information. On December 14, 2020, Merchant Industry served its objection and responses to
 9   Plaintiff’s first set of discovery requests. Merchant Industry declined to provide responses to any
10   of Plaintiff’s requests while its motion to dismiss for lack of jurisdiction remains pending. On
11   December 17, 2020, Merchant Industry served its objections and responses to Plaintiff’s second
12   set of discovery requests and again declined to respond to the requests.
13          On December 11, 2020, Plaintiff issued subpoenas directed to Leonid Levit, MLL
14   Marketing, Inc., and Gurland Corp. On January 7, 2021, Leonid Levit of MLL Marketing, Inc.
15   contacted Plaintiff’s counsel to request additional time to respond. On January 15, 2021, MLL
16   Marketing and Mr. Levit produced a series of emails and documents related to UBS, Costa,
17   Gurland Corp., and Merchant Industry. Plaintiff has not received a response to the subpoena
18   directed to Gurland Corp.
19   2.     Other Matters
20          In light of the settlement reached with Merchant Industry, Plaintiff plans to seek default
21   judgments against UBS and Costa on a class-wide basis. To streamline this process, Plaintiff
22   requests that the Court enter a scheduling order permitting Plaintiff to conduct limited discovery
23   for a period of 120-days. This period will permit Plaintiff time to enforce the Gurland subpoena
24   and issue any additional subpoenas that may be necessary.
25
26
                                                   ABANTE ROOTER AND PLUMBING, INC.,
27                                                 individually and on behalf of all others similarly
                                                   situated,
28
                                                      2
           Case 4:19-cv-07966-JST Document 74 Filed 03/17/21 Page 3 of 3




 1
     Date: March 17, 2021                        By: /s/ Taylor T. Smith
 2                                               One of Plaintiff’s Attorneys

 3                                               Steven L. Weinstein
                                                 steveattorney@comcast.net
 4                                               P.O. Box 27414
 5                                               Oakland, CA 94602
                                                 Tel: (510) 336-2181
 6
                                                 Patrick H. Peluso
 7                                               ppeluso@woodrowpeluso.com*
                                                 Taylor T. Smith
 8                                               tsmith@woodrowpeluso.com*
 9                                               Woodrow & Peluso, LLC
                                                 3900 East Mexico Ave., Suite 300
10                                               Denver, Colorado 80210
                                                 Telephone: (720) 213-0675
11                                               Facsimile: (303) 927-0809
12                                               Attorneys for Plaintiff and the Class
13
14
15
16
17
18
                                     CERTIFICATE OF SERVICE
19
            The undersigned hereby certifies that a true and correct copy of the above titled document
20
     was served upon counsel of record by filing such papers via the Court’s ECF system on March
21
     17, 2021.
22
                                                 /s/ Taylor T. Smith
23
24
25
26
27
28
                                                     3
